DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see description of Figure 1 in Paragraphs 4-5, 18).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign “1” identified as the high-voltage relay system for a vehicle in Figure 2 as described in Paragraph 31 is not shown in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 10 (first) in Figure 2 connected to battery 200 positive terminal via DC sensor and reference character 10 (second) connected to battery 200 negative terminal not mentioned with regard to Figure 2 (note that 10 is described as battery with reference to Figure 1 and in Figure 2 battery is identified by reference character 200).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  Claim 1, lines 5-6 recites, “the voltage application unit is configured to apply a constant”, which should be corrected to recite, “the voltage application unit is configured to apply a constant voltage”. Claims 2-12 depend from objected Claim 1. Appropriate correction is required.
Claim 13, lines 3-4 recites, “a second contact part” without previously reciting a first contact part. Claims 14-17 depend from objected claim 13.  Appropriate correction is required.
Claim 17, line 7 recites, “the first contact” which should be corrected to have proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0128965).
Regarding Claim 13, Parker discloses a method of diagnosing a failure of a high-voltage relay system for a vehicle (Figures 1-5), comprising: 
applying, by a controller (138, Figures 1-2), a constant voltage to a second contact part (voltage applied from battery 101 to contact part 234, Figures 1-2); 
applying, by the controller, an ON or OFF signal to a relay (ON/OFF signal from 138 to relay shown in 133, Paragraphs 33-34); 
measuring, by the controller (Paragraph44, a voltage between both ends of a first resistor (136, Figures 1-2) using a voltage sensor (135, Figures 1-2); and 
determining, by the controller, whether the relay fails based on the type of the signal applied to the relay and the measured voltage value between both ends of the first resistor (Paragraph 30, “…a control unit 138 to diagnose a switch failure of a relay”, Paragraph 47, “…the control unit 138 controls from normal state to first state in which the relay unit 133 is in closed state and the parallel unit is in open state. After the control unit 138 controls into first state, the control unit 138 periodically determines whether to start determining a failure of the relay switch 233”).
Regarding Claim 14, Park discloses the method according to Claim 13, wherein in the determining whether the relay fails (Figure 3), when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the ON signal is applied to the relay(S301, Figure 3), is "0" (S305, Figure 3), the controller is configured to determine that the relay is normal (S306, Figure 3, ON signal to 133 and constant/open voltage to 234, Figures 1-2, Paragraph 50, “…the first state is determined to be normal state when the voltage … at the output terminal of the parallel unit 134 is nearly 0”).
Regarding Claim 15, Park discloses the method according to Claim 13, wherein in the determining whether the relay fails, when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the ON signal is applied to the relay (S301, Figure 3, S401, Figure 4), exceeds 0 and is a predetermined voltage value that is less than or equal to the voltage applied by the voltage application unit (NO at S403, Figure 4), the controller is configured to determine that the relay is opened (YES at S405 to S406, Failure of relay in open state, Figure 4).
Regarding Claim 16, Park discloses the method according to Claim 13, wherein in the determining whether the relay fails, when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the OFF signal is applied to the relay (S501, Figure 5), exceeds 0 and is a predetermined voltage value that is less than or equal to the voltage applied by the voltage application unit (YES at S503, Figure 5), the controller is configured to determine that the relay is normal (S504, Determine relay to be normal,  Figure 5).
Regarding Claim 17, Park discloses the method according to Claim 13, wherein in the determining whether the relay fails, when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the OFF signal is applied to the relay (S501, Figure 5), is 0 (No at S503, Yes at S505, Figure 5) the controller is configured to determine that the relay is short-circuit fused to the first contact part (S506, Failure of relay in closed state (short-circuited), Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0128965) in view of Li et al. (US 8,964,339).
Regarding Claim 1, Park discloses a high-voltage relay system for a vehicle (Figures 1-5), comprising: 
a first contact part (233 of 133, Figures 1-2) disposed between a battery (101, Figures 1-2) and a power converter of the vehicle (power converter in vehicle 151, Figures 1-2); 
a second contact part (234 in 134, Figures 1-2) disposed between a voltage application unit and power converter of the vehicle (part of 101 that applies voltage to 234, Figure 2), wherein the voltage application unit is configured to apply a constant voltage (234 of 134, Figures 1-2); 
a relay (relay shown in 133, Figure 2) disposed between the first contact part and the second contact part, wherein the relay is short-circuited or opened (relay energized/deenergized for closing the contact parts or opening the contact parts, Figures 1-2); 
a first resistor (comprising 136, Figures 1-2) disposed between the second contact part and the power converter of the vehicle (136 in the current path between second contact part 234 and vehicle 151 in Figure 1 having chassis/ground, Figure 2); and 
a controller (comprising 138) that connects the relay to the first and second contact parts in response to an ON/OFF control signal (output from 138 to relay 133, 134, Figures 1-2, Paragraphs 33-34).
Park does not disclose the second contact part being disposed between the voltage application unit and a ground. 
Li discloses a high-voltage relay system for a vehicle including fault detection/diagnosis circuit (Sole Figure), comprising: a first contact part disposed between a power source and a power converter of the vehicle (K1/K2 disposed between lines 16a, 16b of 18 and a power converter in vehicle 14 ); a second contact part disposed between a voltage application unit and ground (K3 disposed between PE and vehicle body/chassis EARTH 4); a relay (activating/deactivating circuit for K1/K2 and K3); a first resistor (20, R3) and a controller (24) that connects the relay to the first and second contact parts in response to an ON/OFF control signal (Column 4, lines 13-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the high-voltage relay system of Park, a separate/additional voltage application unit and ground connection for the second contact part as taught by Li, to select the type/operating parameters of the second contact part independent of/different than the first contact part. 
Regarding Claim 2, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein the controller is configured to determine whether the relay fails based on the ON/OFF control signal (Paragraph 47, “…the control unit 138 controls from normal state to first state in which the relay unit 133 is in closed state and the parallel unit is in open state. After the control unit 138 controls into first state, the control unit 138 periodically determines whether to start determining a failure of the relay switch 233”) and a voltage value between both ends of the first resistor (voltage sensor 135, Figures 1-2, Paragraph 44).
Regarding Claim 3, combination of Park and Li discloses the high-voltage relay system according to claim 1, further comprising: a voltage sensor (135, Figures 1-2) configured to measure a voltage between both ends of the first resistor (Paragraph 44).
Regarding Claim 4, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the ON signal is applied to the relay, is 0, the controller is configured to determine that the relay is normal (ON signal to 133 and constant/open voltage to 234, Figures 1-2, S306, Figure 3, Paragraph 50, “…the first state is determined to be normal state when the voltage … at the output terminal of the parallel unit 134 is nearly 0”).
Regarding Claim 5, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the ON signal is applied to the relay (S301, Figure 3, S401, Figure 4), exceeds 0 and is a predetermined voltage value that is less than or equal to the voltage applied by the voltage application unit (NO at S403, Figure 4), the controller is configured to determine that the relay is opened (YES at S405 to S406, Failure of relay in open state, Figure 4).
Regarding Claim 6, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the OFF signal is applied to the relay (S501, Figure 5), exceeds 0 and is a predetermined voltage value that is less than or equal to the voltage applied by the voltage application unit (YES at S503, Figure 5), the controller is configured to determine that the relay is normal (S504, Determine relay to be normal,  Figure 5).
Regarding Claim 7, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein when the measured voltage value between both ends of the first resistor, in a state in which the constant voltage is applied by the voltage application unit and the OFF signal is applied to the relay (S501, Figure 5), is 0 (No at S503, Yes at S505, Figure 5) the controller is configured to determine that the relay is short-circuit fused to the first contact part (S506, Failure of relay in closed state (short-circuited), Figure 5).
Regarding Claim 8, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein the relay is connected to at least one of positive and negative terminals of the battery (133, 134 connected to the positive terminal of battery 101, Figures 1-2).
Regarding Claim 11, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein the relay conducts only one of the first contact part and the second contact part (Paragraphs 47, 50-52).
Regarding Claim 12, combination of Park and Li discloses the high-voltage relay system according to Claim 1, wherein the voltage application unit is configured to apply the constant voltage to the second contact part for failure diagnosis of the relay (Paragraph 30, “….a control unit 138 to diagnose a switch failure of a relay”, Paragraph 47).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0128965) in view of Li et al. (US 8,964,339) and Sakata et al. (US 8,063,506).
Regarding Claim 9, combination of Park and Li does not specifically disclose the high-voltage relay system according to Claim 1, further comprising: a precharge relay and a precharge resistor connected in parallel to both ends of the relay and connected in series to each other. 
Sakata discloses  a high voltage system for a vehicle known in the art (Figure 1) comprising a first contact part, a second contact part and a relay (2A, 2B, and relay associated relay, Figure 1) and further comprising a precharge relay and precharge resistor connected in parallel (precharge relay 7 and precharge resistor 6 connected to the relay of contact part 2A,  Figure 1) to both ends of the relay and in series to each other (7 and 6 connected in series to each other, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination high-voltage relay system, a precharge relay and precharge resistor as taught by Sakata to provide to supply auxiliary charge to charge storage device such as a capacitor connected to a car-side of the battery while limiting current (see Sakata, Abstract, Column 1, lines 39-44).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0128965) in view of Li et al. (US 8,964,339) and Shiraishi et al. (US 2013/0320986).
Regarding Claim 10, Park does not specifically disclose the high-voltage relay system according to Claim 1, further comprising: a first switch and a second switch connected in parallel to both ends of the relay and connected in series to each other.
Shiraishi discloses a high-voltage relay system (Figure 1) comprising: a first switch and a second switch connected in parallel Figure 1) to both ends of a relay ((selector switch 7 and load switch 6A connected in parallel to both ends of a relay 31A/31B) and connected in series to each other (7 and 6A connected in series, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the high-voltage relay system of Park, a first switch and a second switch that are part of load circuit coupled to the vehicle relay system as taught by Shiraishi, in order to aid in switch failure detection without shutting off a current path to the load.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boiron et al. (US 2012/0191294) discloses a conventional high-voltage relay system for a vehicle (Figure 1), comprising: first and second contact parts and associated relay (16, 22 and associated relay), a precharge relay (28) and precharge resistor (30), a controller, and voltage sensors (V1, V2, V3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY M THOMAS/Examiner, Art Unit 2836, 6/30/2022                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                Supervisory Patent Examiner, Art Unit 2836